Case 1:20-cv-01339-MN Document 49-3 Filed 06/18/21 Page 1 of 3 PageID #: 860




                 EXHIBIT 4
        Case 1:20-cv-01339-MN Document 49-3 Filed 06/18/21 Page 2 of 3 PageID #: 861



 F|S|C
                                                                                              604 East 4th Street, Suite 200
                                                                                                   Fort Worth, Texas 76102
                                                                                                        Main 817.334.0400
FRIEDMAN SUDER & COOKE                                                                                    Fax 817.334.0401
                                                                                                         www.fsclaw.com
A Professional Corporation of Attorneys
                                                                                                            Corby R. Vowell
                                                                                                               817.334-0400
                                                                                                         vowell@fsclaw.com


                                                     April 20, 2021

       via E-mail
       calmendarez@beneschlaw.com
       Cristina Q. Almendarez
       Benesch Friedlander Coplan & Aronoff LLP
       71 S. Wacker Drive
       Chicago, IL 60606-4637

                  Re:       Kajeet, Inc. v. NortonLifeLock Inc., Case No. 1 :20-cv-01339-UNA, In the United
                            States District Court for the District of Delaware

       Dear Cristina:

              This correspondence responds to your letter dated April 9, 2021 in which you present
       Norton’s purported on-infringement positions with respect to claims of the ‘559 Patent. For the
       reasons discussed herein, we find your arguments unpersuasive and unavailing.

               Your primary contention appears to be that the Accused Products cannot infringe because
       the policies applied thereby to control computing devices are stored on the computing device. In
       support, Norton provides parts of three documents which show the source code file paths for
       certain functions accommodated by the Accused Products, dead hyperlinks to various API calls,
       and architectural maps of various components comprising the Accused Products. These
       documents are wholly deficient for showing the communications between the on-device and server
       components, however, and therefore cannot refute Kajeet’s infringement claims. Beyond this, the
       system architecture document confirms that all policies are set using the Parent App and stored on
       Norton’s servers. It is indisputable that it is these policies stored on Norton’s servers upon which
       decisions are based.

               Norton’s noninfringement position mirrors the failed noninfringement argument presented
       by Qustodio in connection with claim construction in that case. Qustodio argued for constructions
       that would require all policies only be stored at the server level. All such constructions were flatly
       rejected by the Court and subsequently withdrawn at the Markman hearing by Qustodio’s counsel
       – the same counsel that now represent Norton.

               At a minimum, to fully evaluate Norton’s positions, additional documentation showing the
       communications among and between the server and on-device components comprising Norton’s
       Accused Products would need to be reviewed to ascertain the operation of each to effect policy-
       based controls over child devices. Such documents would include messaging diagrams, logic flow
       diagrams, product requirements documents, and source code for the decision engine along with
       that of all API calls made thereby to other software modules.
Case 1:20-cv-01339-MN Document 49-3 Filed 06/18/21 Page 3 of 3 PageID #: 862

Cristina Q. Almendarez
Page 2
April 20, 2021

        Likewise, the Boucher Declaration appears to present incomplete and unsupported
discussion limited to how the Accused Products operate on a desktop computer in connection with
web filter functionality and time limits. Boucher does not cite to any product literature, including
the three technical documents Norton produced, in support of his declaration. Instead, only
screenshots of a desktop implementing the Windows operating system are shown. Boucher argues
that the Accused Products cannot infringe because certain functionality persists “even when the
Managed Device is not connected to the network.” It is unclear of how this argument is of any
moment with respect to an infringement analysis of the Asserted Claims, all of which require that
the controlled device be “configured to execute a function using a communication network.” It is
therefore immaterial how the Accused Product operate when specifically configured to not be able
to execute a function using a communications network. And again, as noted above, Boucher’s
opinions appear predicated on adoption of a claim construction requiring that all policies must
only be stored on the server which the claims do not require.

       In sum, we do not believe that the information you provided is sufficient to refute or even
properly address Kajeet’s infringement position. Kajeet is willing to review additional technical
information if Norton would prefer. Kajeet remains open to a settlement dialogue and continued
technical discussions. Please let me know how Norton would like to proceed.


                                                     Sincerely,


                                                     /s/ Corby R. Vowell



cc:    Jonathan T. Suder, Michael T. Cooke, and Richard A. Wojcio, Jr. [firm]
